
	

114 S411 IS: Natural Gas Gathering Enhancement Act
U.S. Senate
2015-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		1st Session
		S. 411
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2015
			Mr. Barrasso (for himself, Ms. Heitkamp, Mr. Enzi, and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To authorize the approval of natural gas pipelines and establish deadlines and expedite permits for
			 certain natural gas gathering lines on Federal land and Indian land.
	
	
		
			1.
			Short title
 This Act may be cited as the Natural Gas Gathering Enhancement Act.  2. Findings Congress finds that—
			
				(1)
 record volumes of natural gas production in the United States as of the date of enactment of this Act are providing enormous benefits to the United States, including by—
				
					(A)
 reducing the need for imports of natural gas, thereby directly reducing the trade deficit;  (B) strengthening trade ties among the United States, Canada, and Mexico;
				
					(C)
 providing the opportunity for the United States to join the emerging global gas trade through the export of liquefied natural gas;
				
					(D)
 creating and supporting millions of new jobs across the United States;  (E) adding billions of dollars to the gross domestic product of the United States every year;
				
					(F)
 generating additional Federal, State, and local government tax revenues; and  (G) revitalizing the manufacturing sector by—
 (i)significantly increasing commercial demand for steel; and (ii)providing abundant and affordable feedstock;
					
				(2)
 natural gas is lost due to venting and flaring, primarily in areas where natural gas infrastructure has not been developed quickly enough, such as States with large quantities of Federal land and Indian land;
			
				(3)
 permitting processes can hinder the development of natural gas infrastructure, such as pipeline lines and gathering lines on Federal land and Indian land; and
			
				(4)
 additional authority for the Secretary of the Interior to approve natural gas pipelines and gathering lines on Federal land and Indian land would—
				
					(A)
 assist in bringing gas to market that would otherwise be vented or flared; and  (B) significantly increase royalties collected by the Secretary of the Interior and disbursed to Federal, State, and tribal governments and individual Indians.
				
			3.
 Authority to approve natural gas pipelinesSection 100902 of title 54, United States Code, is amended— (1)in subsection (a)(1)—
 (A)in the matter preceding subparagraph (A), by striking Under regulations and inserting Notwithstanding section 28 of the Mineral Leasing Act (30 U.S.C. 185), under regulations; (B)in subparagraph (B), by striking and at the end;
 (C)in subparagraph (C), by striking the period at the end and inserting ; and; and (D)by adding at the end the following:
					
 (D)natural gas pipelines.; and (2)in subsection (b)—
 (A)in paragraph (1)— (i)in subparagraph (B), by striking and at the end;
 (ii)in subparagraph (C), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
						
 (D)natural gas pipelines.; (B)in paragraph (2), in the matter preceding subparagraph (A), by striking A right of way under and inserting Except as provided in paragraph (5), a right-of-way granted under; and
 (C)by adding at the end the following:  (5)Right-of-way for natural gas pipelinesNotwithstanding paragraph (2), a right-of-way granted under paragraph (1)(D) shall—
 (A)be for a term of not more than 30 years; and (B)not exceed 50 feet in width after construction of the natural gas pipeline..
				
			4.
			Certain natural gas gathering lines located on Federal land and Indian land
			
				(a)
				In general
 Subtitle B of title III of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 685) is amended by adding at the end the following:
				
					
						319.
						Certain natural gas gathering lines located on Federal land and Indian land
						
							(a)
							Definitions
 In this section:  (1) Gas gathering line and associated field compression unit  (A) In general The term gas gathering line and associated field compression unit means—
									
										(i)
 a pipeline that is installed to transport natural gas production associated with 1 or more wells drilled and completed to produce oil or gas; and
									
										(ii)
 if necessary, a compressor to raise the pressure of that transported natural gas to higher pressures suitable to enable the gas to flow into pipelines and other facilities.
									
									(B)
									Exclusions
 The term gas gathering line and associated field compression unit does not include a pipeline or compression unit that is installed to transport natural gas from a processing plant to a common carrier pipeline or facility.
								
								(2)
								Federal land
								
									(A)
									In general
 The term Federal land means land the title to which is held by the United States.  (B) Exclusions The term Federal land does not include—
									
										(i)
 a unit of the National Park System;  (ii) a unit of the National Wildlife Refuge System;
									
										(iii)
 a component of the National Wilderness Preservation System; or
 (iv)Indian land.  (3) Indian land The term Indian land means land the title to which is held by—
								
									(A)
 the United States in trust for an Indian tribe or an individual Indian; or  (B) an Indian tribe or an individual Indian subject to a restriction by the United States against alienation.
								
							(b)
							Certain natural gas gathering lines
							
								(1)
								In general
 Subject to paragraph (2), the issuance of a sundry notice or right-of-way for a gas gathering line and associated field compression unit that is located on Federal land or Indian land and that services any oil or gas well shall be considered to be an action that is categorically excluded (as defined in section 1508.4 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act)) for purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) if the gas gathering line and associated field compression unit are—
								
									(A)
 within a field or unit for which an approved land use plan or an environmental document prepared pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) analyzed transportation of natural gas produced from 1 or more oil or gas wells in that field or unit as a reasonably foreseeable activity; and
								
									(B)
 located adjacent to or within— (i)any existing disturbed area; or
 (ii)an existing corridor for a right-of-way. (2)ApplicabilityParagraph (1) shall apply to Indian land, or a portion of Indian land, for which the Indian tribe with jurisdiction over the Indian land submits to the Secretary of the Interior a written request that paragraph (1) apply to that Indian land (or portion of Indian land).
 (c)Effect on other lawNothing in this section affects or alters any requirement— (1)relating to prior consent under—
 (A)section 2 of the Act of February 5, 1948 (25 U.S.C. 324); or (B)section 16(e) of the Act of June 18, 1934 (25 U.S.C. 476(e)) (commonly known as the Indian Reorganization Act);
 (2)under section 106 of the National Historic Preservation Act (16 U.S.C. 470f); or (3)under any other Federal law (including regulations) relating to tribal consent for rights-of-way across Indian land..
			
				(b)
				Assessments
 Title XVIII of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 1122) is amended by adding at the end the following:
				
					
						1841.
						Natural gas gathering system assessments
						
							(a)
							Definition of gas gathering line and associated field compression unit
 In this section, the term gas gathering line and associated field compression unit has the meaning given the term in section 319.  (b) Study Not later than 1 year after the date of enactment of the Natural Gas Gathering Enhancement Act, the Secretary of the Interior, in consultation with other appropriate Federal agencies, States, and Indian tribes, shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a study identifying—
							
								(1)
 any actions that may be taken, under Federal law (including regulations), to expedite permitting for gas gathering lines and associated field compression units that are located on Federal land or Indian land, for the purpose of transporting natural gas associated with oil and gas production on any land to a processing plant or a common carrier pipeline for delivery to markets; and
							
								(2)
 any proposed changes to Federal law (including regulations) to expedite permitting for gas gathering lines and associated field compression units that are located on Federal land, for the purpose of transporting natural gas associated with oil and gas production on any land to a processing plant or a common carrier pipeline for delivery to markets.
							
							(c)
							Report
 Not later than 1 year after the date of enactment of the Natural Gas Gathering Enhancement Act, and every 1 year thereafter, the Secretary of the Interior, in consultation with other appropriate Federal agencies, States, and Indian tribes, shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes—
							
								(1)
 the progress made in expediting permits for gas gathering lines and associated field compression units that are located on Federal land or Indian land, for the purpose of transporting natural gas associated with oil and gas production on any land to a processing plant or a common carrier pipeline for delivery to markets; and
							
								(2)
 any issues impeding that progress. .  (c) Technical amendments  (1) Section 1(b) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 594) is amended by adding at the end of subtitle B of title III the following:
					
						
							Sec. 319.  Natural gas gathering lines located on Federal land and Indian land.
						
						.
				
					(2)
 Section (1)(b) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 594) is amended by adding at the end of title XXVIII the following:
					
						
							Sec. 1841.  Natural gas gathering system assessments.
						
						.
 5.Deadlines for permitting natural gas gathering lines under the Mineral Leasing ActSection 28 of the Mineral Leasing Act (30 U.S.C. 185) is amended by adding at the end the following:
			
 (z)Natural gas gathering linesThe Secretary of the Interior or other appropriate agency head shall issue a sundry notice or right-of-way for a gas gathering line and associated field compression unit (as defined in section 319(a) of the Energy Policy Act of 2005) that is located on Federal land not later than 90 days after the date on which the applicable agency head receives the request for issuance unless the Secretary or agency head finds that the sundry notice or right-of-way would violate the National Historic Preservation Act (16 U.S.C. 470 et seq.) or the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.)..
		
